Name: Commission Regulation (EEC) No 1996/81 of 15 July 1981 re-establishing the levying of customs duties on other made up textile articles, products of category 112 (code 1120), originating in Malaysia, to which the preferential tariff arrangements of Council Regulation (EEC) No 3320/80 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 194/ 18 Official Journal of the European Communities 17. 7 . 81 COMMISSION REGULATION (EEC) No 1996/81 of 15 July 1981 re-establishing the levying of customs duties on other made up textile articles , products of category 112 (code 1120), originating in Malaysia, to which the prefer ­ ential tariff arrangements of Council Regulation (EEC) No 3320/80 apply whereas, in respect of other made up textile articles, products of category 1 1 2, the ceiling should be 4-08 tonnes ; whereas on 6 July 1981 the amount of imports into the Community of other made up textile articles, products of category 1 1 2, originating in Malaysia, a country covered by preferential tariff arran ­ gements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 3320/80 which provides that ceiling should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Malaysia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3320/80 of 16 December 1980 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ( J ), and in parti ­ cular Article 4 thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 2 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B , for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 3 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries and terri ­ tories , once the relevant Community ceiling has been reached ; As from 20 July 1981 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3320/80 , shall be re-established in respect of the following products, imported into the Community and originating in Malaysia : Code Category CCT heading No NIMEXE code ( 1981 ) Description ( 1 ) (2) (3) (4) 1120 112 ex 62.05 62.05-10 ; 30 ; 93 ; 98 Other made up textile articles (including dress patterns) : Other made up textile articles, woven , excluding those of catego ­ ries 1 13 and 1 14 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the Euorpean Communities. (') OJ No L 354, 29 . 12 . 1980 , p . 1 17. 7 . 81 Official Journal of the European Communities No L 194/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1981 . For the Commission Karl-Heinz NARJES Member of the Commission